Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 12/08/2020 are acknowledged and have been fully considered.  Claims 1, 3-25 are now pending.  Claim 2 is canceled; claims 1, 3-4, and 11 are amended; claims 15-25 are withdrawn.
Claims 1, 3-14 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150290267 A1 (Sekura, 2015). 

In regards to claims 5, 6, 7, and 9 Sekura also teaches that the amounts of THC and CBD can be variable, from 2 to 100 milligrams per kilogram (see Sekura, Page 4, paragraph 0070). From this range, ratios that are overlapping are found, where 2mg of THC and 2mg, 20mg, or 40mg of CBD are used, which results in a ratio of the mixture of cannabinoids of 1:1, 1:10, or 1:20 respectively. Likewise a 3:1 ratio of the mixture is found when the amount of THC is 9mg and the amount of CBD is 3mg.
Sekura does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Sekura with a reasonable expectation of success to obtain the sunscreen composition comprising a THC and CBD mixture in the specific ratios of 1:1, 1:10, 1:20, 3:1 (see Sekura, Page 1, paragraph 0015; Page 5, paragraph 0077; Sekura, Page 4, paragraph 0070). 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. 
In regards to the claim limitation of “wherein the cannabinoids…at least 5” in claim 1 and “wherein the cannabinoids…at least 10” of claim 11, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Thus, as the teachings of Sekura would yield an identical composition as instantly claimed, the properties, such as protection from ultraviolet light and the SPF value provided, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150290267 A1 (Sekura, 2015) as detailed above for claims 1-9 in view of US PGPUB 20170042791 A1 (Ghalili et al., 2017).
	The teachings of Sekura have been described supra.
	Sekura teaches instant claim 1 a sunscreen composition of THC and CBD but is silent on a sunscreen composition of instant claim 10 wherein the cannabis extract comprises between about 0.1% to about 20% weight/weight of the sunscreen composition. 

	
	It would be obvious to one with ordinary skill in the art at time of the effective filing date to combine the teachings of Sekura and Ghalili et al. to formulate a sunscreen composition comprising a mixture of THC and CBD, wherein the cannabinoid mixture comprises 0.1 to 20 % weight/weight of the sunscreen composition. One with ordinary skill in the art would be motivated to combine the specific amounts of the cannabinoids of Ghalili et al. with the sunscreen composition of Sekura which contains THC/CBD to yield predictable results. One with ordinary skill in the art would know how to combine the teachings of Sekura and Ghalili et al. to produce the sunscreen product of Sekura with 0.1% to 30% by weight of cannabinoid mixture with a reasonable expectation of success.
Further it is noted that the amounts of THC and CBD can be variable in the sunscreen shown by both Sekura et al. and Ghalili et al. The amounts of THC and CBD as taught Ghalili et al. (see Ghalili et al., Page 5, paragraph 0037) and Sekura (see Sekura, Page 4, paragraph 0070) are measured in different units. Sekura describes amounts in milligrams per kilogram but does not give a final volume of the product, while Ghalili et al. teaches a percentage of the composition, giving a more definite range. Thus the amounts of THC and CBD have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed amounts of THC and CBD in the sunscreen composition cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would .

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive. 

In response to applicant’s argument that the amendment of claim 1 to recite “the cannabinoids provide the sunscreen composition with an SPF value of at least 5” renders the art unobvious, examiner points out that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Thus, as the teachings of Sekura would yield an identical composition as instantly claimed, the properties, such as protection from ultraviolet light and the SPF value provided, of the composition would be the same. "Products of identical chemical composition can not have 

In response to applicant’s argument of Sekura in view of Ghalili, examiner points out that the teachings of Sekura have been described above in regards to the SPF value. Further, applicant argues that claim 1 is amended to recite the subject matter of claim 11 (i.e., the cannabinoids provide the sunscreen composition with an SPF value of at least 5), however, claim 11 recited that the composition had an SPF value of at least 5. The instant claim recites, “wherein the cannabinoids protects a substrate from the effects of ultraviolet light and provide the composition with an SPF value of at least 5.” Thus, it would have been obvious to one with ordinary skill in the art at time of the effective filing date to combine the teachings of Sekura and Ghalili et al. to formulate a sunscreen composition comprising a mixture of THC and CBD, wherein the cannabinoid mixture comprises 0.1 to 20 % weight/weight of the sunscreen composition, wherein the cannabinoids provide at least an SPF value of 5. One with ordinary skill in the art would be motivated to combine the specific amounts of the cannabinoids of Ghalili et al. with the sunscreen composition of Sekura which contains THC/CBD to yield predictable results. One with ordinary skill in the art would know how to combine the teachings of Sekura and Ghalili et al. to produce the sunscreen product of Sekura with 0.1% to 30% by weight of cannabinoid mixture with a reasonable expectation of success. 

Applicant’s arguments with respect to Sekura in view of Grune have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611